EMPLOYMENT AGREEMENT

 
THIS AGREEMENT is dated as of July 14, 2011 (the “Effective Date”), by and
between Avantair, Inc., a Delaware corporation (the “Company”), and Stephen M.
Wagman (the “Executive”).
 
In consideration of the mutual covenants herein contained and of the mutual
benefits herein provided, the Company and the Executive agree as follows:
 
1.           Representations and Warranties.  The Executive represents and
warrants to the Company that Executive is not bound by any restrictive covenants
and has no prior or other obligations or commitments of any kind that would in
any way prevent, restrict, hinder or interfere with Executive’s acceptance of
employment or the performance of all duties and services hereunder to the
fullest extent of the Executive’s ability and knowledge.
 
2.           Term of Employment.  The Company will employ the Executive and the
Executive accepts employment by the Company on the terms and conditions herein
contained for a period (the “Employment Period”) provided in Section 5.
 
3.           Duties and Functions.
 
(a)           The Executive shall be employed as the Executive Vice President of
Finance and Operations of the Company and shall oversee, direct and manage the
day-to-day operations of the Company as referenced on Exhibit A.  The Executive
shall report directly to the Company’s Chief Executive Officer (the “CEO”).  The
Executive agrees to undertake the duties and responsibilities commensurate with
the position of Executive Vice President of Finance and Operations, which may
encompass such different or additional duties as may, from time to time, be
reasonably assigned by the CEO, and the duties and responsibilities undertaken
by the Executive may be reasonably altered or modified from time to time by the
CEO, subject to the limitations on reduction of duties provided in Section 5(c)
of this Agreement.  Executive shall comply with all of the Company’s policies
and procedures.
 
On or about September 30, 2011, the Executive shall be appointed Chief Financial
Officer (“CFO”) of the Company, subject however to approval by the Board of
Directors of the Company and the Executives satisfactory performance as
Executive Vice President of Finance and Operations, to be determined in the
Company’s sole discretion; provided, however, that as a result of such
occurrence, Executive agrees and acknowledges that he shall not be entitled to
any additional compensation or benefits of any type, and that all the terms of
this Agreement shall remain in full force and effect except that this Section
3(a) shall be revised to include that (i) the Executive shall be employed as
Executive Vice President of Finance and Operations and CFO of the Company and
shall oversee, direct and manage the day-to-day operations of the Company as
referenced on Exhibit A; and, (ii) Executive agrees to undertake the duties and
responsibilities commensurate with the position of CFO, which may encompass such
different or additional duties as may, from time to time, be reasonably assigned
by the CEO, and the duties and responsibilities undertaken by the Executive may
be reasonably altered or modified from time to time by the CEO, subject to the
limitations on reduction of duties provided in Section 5(c) of this
Agreement.  Executive shall comply with all of the Company’s policies and
procedures.
 
 
 

--------------------------------------------------------------------------------

 

 
(b)           During the Employment Period, the Executive will devote
substantially all of his full time and efforts to the best of his ability,
experience and talent to the business of the Company.  For the avoidance of
doubt, during the Employment Period nothing in this Agreement shall preclude
Executive from engaging, so long as, in the reasonable determination of the CEO,
such activities do not interfere with his duties and responsibilities hereunder,
in charitable and community affairs, from managing any passive investment made
by him in publicly traded equity securities or other property (provided that no
such investment may exceed 5% of the equity of any entity, without the prior
approval of the CEO or from serving, subject to the prior approval of the CEO,
as a member of boards of directors or as a trustee of any other corporation,
association or entity.  The Executive agrees and acknowledges that he will be
required to work at the Company’s headquarters in Clearwater, Florida.
 
4.           Compensation.
 
(a)           Base Salary:  As compensation for his services hereunder, during
the Executive’s employment, the Company agrees to pay the Executive a base
salary at the rate of Three Hundred Seventy Five Thousand Dollars ($375,000) per
annum, subject to applicable taxes and withholdings, payable in accordance with
the Company’s normal payroll schedule.  In no event shall Executive’s salary be
reduced below his current salary (or, subsequent to any increases, below his
then current salary).  Executive’s salary shall be subject to annual review,
based on corporate policy and contributions made by Executive to the Company and
such other factors as the CEO, the Company’s Board of Directors (the “Board”) or
the Company’s Compensation Committee (the “Committee”) shall determine and, the
CEO, Board and/or the Committee may, in its sole discretion, elect to increase
Executive’s base salary hereunder.
 
(b)           Restricted Stock:  On the Effective Date, the Executive shall
receive an award agreement granting Thirty Thousand (30,000) shares of the
Company’s restricted common stock under the Company’s Long-Term Incentive Plan
(the “Incentive Plan”) which shall be subject to the terms of the Incentive Plan
and the award agreement evidencing such grant; provided, that, said shares will
be subject to a three (3) year vesting period, with one-third (1/3) of the
shares vesting upon each of the first three anniversaries of the Effective Date,
subject to the Executive’s continued employment with the Company on each vesting
date.
 
(c)           Stock Options:  On the Effective Date, the Company shall grant the
Executive 425,000 stock options exercisable for the purchase of common stock in
the Company at the price of $2.25 per share.  The terms and conditions with
respect to the stock options shall be as set forth in the Incentive Plan and the
award agreement evidencing such grant; provided, that, the stock options shall
be subject to a three (3) year vesting period, with one-third (1/3) of the stock
options vesting upon each of the first three anniversaries of July14, 2012,
subject to the Executive’s continued employment on each vesting date and the
Company achieving certain financial target goals, such goals to be provided to
the Executive at the beginning of each fiscal year during the term of this
Agreement.  Notwithstanding the foregoing, in the event that less than 100% of
the financial target goals are met for each fiscal year during the Employment
Period, but at least 80% of the goals for such fiscal year are achieved, only
one-sixth (1/6) of the stock options shall vest in lieu of one-third (1/3) and
the remaining one-sixth (1/6) of the stock options shall be forfeited and
returned to the treasury of the Company for each respective fiscal year in which
this event may occur.  Failure to attain at least 80 % of the goals for such
fiscal year shall result in forfeiture of the entire one-third (1/3) of the
stock options scheduled to vest.

 
 

--------------------------------------------------------------------------------

 

 
At the end of the Employment Period (as defined below), any portion of the stock
options that did not vest and were forfeited as a result of the specified
financial target goals not being met may be eligible for re-vesting during a
Renewal Employment Period (as defined below), subject to the parties agreeing to
a re-vesting schedule for the forfeited stock options.
 
(d)       Participation in Annual and Long-Term Incentive Programs:  During the
Employment Period, the Executive shall be eligible to participate in the
Company’s annual and long-term incentive programs as determined each year by the
Company for senior executives.  The Executive’s annual incentive shall provide
for him to receive 40% of his base salary if the Company’s target performance
level is reached and under the long-term incentive the Executive shall receive
70% of his base salary if the Company’s target performance level is reached. 
 
(e)           Business Expenses:  In addition to the compensation provided for
above, the Company agrees to pay or to reimburse the Executive during his
employment for all reasonable, ordinary, and necessary, properly vouchered,
client-related business or entertainment expenses incurred in the performance of
his services hereunder in accordance with Company policy in effect from time to
time.  The Executive shall submit vouchers and receipts for all expenses for
which reimbursement is sought.
 
(f)           Vacation:  During each calendar year, the Executive shall be
entitled to four weeks of paid vacation per year.  To the extent that Executive
does not use his vacation in a given calendar year, he shall be entitled to
carry forward accrued unused vacation over from year to year; provided, however,
that in no event may he at any time have more than 30 business days of vacation
accrued and once he has 30 business days of accrued unused vacation, he shall no
longer continue to accrue further vacation time until he has used some of his
accrued vacation time.  Upon termination of employment for any reason, Executive
shall receive any accrued unused vacation pursuant to the terms of the Company’s
Employee Manual.
 
(g)           Fringe Benefits:  In addition to his compensation provided by the
foregoing, the Executive may be eligible to the benefits made available
generally to Company employees pursuant to Company programs, including, by way
of illustration, personal leave, paid holidays, sick leave, profit-sharing,
retirement, disability, dental, vision, group sickness, accident or family
health insurance programs of the Company, subject, in each case, to the terms of
each such program (including any discrimination testing in such program).


5.                      Employment Period; Termination.


(a)           The Executive’s employment under this Agreement shall commence on
the Effective Date of this Agreement, and shall continue thereafter until
terminated upon the earlier of any of the following events (the “Employment
Period”):  (i) the close of business on the third anniversary of this Agreement;
(ii) termination by the Executive for Good Reason (as defined below); (iii)
termination by the Executive Without Good Reason (as defined below); (iv)
termination by the Company for Cause (as defined below); (v) termination by the
Company Without Cause (as defined below); (vi) Executive’s Disability (as
defined below); or, (vii) Executive’s Death (as defined below);  provided,
however, that, if Executive is still employed by the Company on the third
anniversary of the date of this Agreement, and if the Executive is still
employed by the Company on any subsequent annual anniversary, and unless either
party has given the other party written notice of their desire to allow the
Agreement to expire pursuant to its terms at least ninety (90) days prior to
such anniversary date, or either party has provided notice of termination of
employment for any reason, the Executive and the Company hereby agree to extend
the Employment Period for either (1) one year subsequent to such anniversary if
no Change of Control (as defined below) has occurred (the “Renewal Employment
Period”); or (2)  until the close of business on the third anniversary of a
Change of Control (the “Change of Control Period”), if a Change of Control
occurs; unless the Renewal Employment Period or the Change of Control Period are
terminated earlier for any of the following reasons: (A) by the Executive for
Good Reason; (B) by the Executive Without Good Reason; (C) by the Company for
Cause; (D) by the Company Without Cause; (E) Executive’s Disability; or, (F)
Executive’s Death.

 
 

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, “Change of Control” shall mean “ (i) the
acquisition, in one or more transactions, by any Person of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended) of more than 50% of (A) all shares of capital
stock of Company to be outstanding immediately following such acquisition, or
(B) the combined voting power of all shares of capital stock of Company  to be
outstanding immediately following such acquisition that are entitled to vote
generally in the election of directors (the shares described in clauses (A) and
(B), collectively “Company Voting Stock”); (ii) the closing of a sale or other
conveyance of 40% or more of the assets of Company; (iii), individuals who, as
of the date hereof, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a member of the Board (a “Director”) subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the Directors
then comprising the Incumbent Board (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for director, without objection to such nomination) shall be deemed to have been
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a-11 of the Exchange
Act) with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or (iv) the effective time of any merger, share exchange,
consolidation, or other business combination involving Company if immediately
after such transaction, persons who hold a majority of the outstanding voting
securities entitled to vote generally in the election of directors of the
surviving entity (or the entity owning 100% of such surviving entity) are not
persons who, immediately prior to such transaction, held Company Voting
Stock.  For purposes of this section, a “Person” means any individual, entity or
group within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended, other than an entity controlled by the
Company.
 
(b)           Termination By Executive Without Good Reason.  For the purposes of
this Agreement, the Executive may terminate his employment with the Company
Without Good Reason, at any time for any reason by giving the Company written
notice at least ninety (90) days prior to the effective date of termination.  If
Executive terminates his employment with the Company Without Good Reason, all
compensation and benefits paid by the Company to the Executive shall cease upon
his last day of employment, but Executive shall be entitled to receive any
accrued but unpaid base salary through the date of termination, and will be
reimbursed for any reimbursable expenses that have not been reimbursed prior to
the effective date such termination.

 
 

--------------------------------------------------------------------------------

 

 
(c)           Termination By Executive with “Good Reason.”  Subject to this
Section 5(c), upon thirty (30) days’ written notice to the Company of his intent
to terminate the Agreement, Executive shall have the right to terminate his
employment under this Agreement for “Good Reason.”  For purposes of this
Agreement, “Good Reason” is defined as any one of the following: (i) Company’s
willful material breach of any provision of this Agreement; (ii) any material
adverse change in Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities (other than a
change due to Executive’s Permanent Disability or as an accommodation under the
Americans With Disabilities Act) which results in: (A) a diminution in any
material respect in Executive’s position, authority, duties,
responsibilities  or compensation, which diminution continues in time over at
least thirty (30) days, such that it constitutes an effective demotion; or (B) a
material diversion from Executive’s performance of the functions of Executive’s
position, excluding for this purpose material adverse changes made with
Executive’s written consent or due to Executive’s termination For Cause or
termination by Executive without Good Reason; or (iii) relocation of the
Company’s headquarters and/or Executive’s regular work address to a location
which requires him to travel more than forty (40) miles from Executive’s place
of employment on the date hereof; provided, however, that it shall not
constitute Good Reason unless Executive shall have provided the Company with
written notice of its alleged actions constituting Good Reason (which notice
shall specify in reasonable detail the particulars of such Good Reason) within
30 days of the events alleged actions constituting Good Reason and Company has
not cured any such alleged Good Reason or substantially commenced its effort to
cure such breach within thirty (30) days of the Company’s receipt of such
written notice.
 
If the Executive’s employment is terminated by the Executive with Good Reason,
and the Executive has been employed by the Company for at least twelve (12)
months following the Effective Date, the Executive shall continue to receive his
base salary for a period of twelve (12) months from the effective date of
termination, payable (subject to the timing restrictions below) in accordance
with the Company’s normal payroll schedule, and in addition, if Executive timely
elects to receive Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
continuation coverage under the Company’s medical plan, the Company shall
reimburse the same portion of the premium costs for the medical portion of such
COBRA coverage for a period of eighteen (18) months as the Company was paying on
Executive’s behalf under the Company’s medical plan immediately prior to the
termination of Executive’s employment; provided that Executive is and remains
eligible for such COBRA continuation coverage.  For the avoidance of doubt, it
is understood and agreed that any period during which the Company reimburses for
a portion of Executive’s COBRA premium costs pursuant to the preceding sentence
shall count toward the 18-month maximum COBRA eligibility period.  Payments
hereunder will be subject to all applicable withholding taxes. The base salary
continuation and continued health insurance coverage is referred to herein as
“Severance Benefits”.  If the Executive’s employment is terminated by the
Executive prior to the first twelve (12) months of employment with the Company
pursuant to this Section 5 (c), the Executive shall be entitled to Severance
Benefits as outlined above only if the employment is terminated by the Executive
as a result of the Company’s failure to pay the Executive’s base salary pursuant
to this Agreement and such breach remains uncured following thirty (30) days of
the Company’s receipt of such written notice.

 
 

--------------------------------------------------------------------------------

 

 
Notwithstanding the foregoing, Executive shall not be entitled to any Severance
Benefits unless (i) Executive complies with all of the restrictive covenants by
which he is bound (whether pursuant to this Agreement or otherwise), including,
but not limited to, any non-competition agreement, non-solicitation agreement,
confidentiality agreement or invention assignment agreement signed by Executive,
and (ii) the Executive executes, delivers and does not revoke a general release
in form and substance acceptable to the Company no later than thirty (30) days
(or forty-five (45) days as may be required under applicable law) after the date
of termination and any revocation period with respect to such release has
expired which release will be provided to Executive within five (5) days
following Executive’s termination; further provided, however, that if the
consideration and/or revocation period straddles two taxable years, then the
Company shall accumulate any severance payments payable during the year of
termination and shall make the accumulated severance payments starting in the
second of such taxable years at the time the first scheduled payment for such
second taxable year is payable, regardless of which taxable year the executed
release is delivered.  The parties hereto acknowledge that the Severance
Benefits to be provided under this Section 5(c) are to be provided in
consideration for the above-specified release.
 
(d)           Termination by the Company for “Cause.”  If the Executive’s
employment is terminated for “Cause,” the Executive will not be entitled to and
shall not receive any compensation or benefits of any type following the
effective date of termination, except for any accrued but unpaid compensation or
benefits as of the effective date of termination.  Except as provided below, in
the event Executive’s employment with the Company is terminated for “Cause,”
such termination shall be effective upon Executive’s receipt of the notice
terminating his employment for “Cause,” which notice shall describe the bases
for the “Cause” determination.  As used in this Agreement, the term “Cause”
shall exist upon any of the following events:  (1) Executive’s fraud or breach
of fiduciary obligations in connection with performance of his duties with the
Company (including but not limited to any acts of embezzlement or
misappropriation of funds); (2) Executive’s indictment for a felony or plea of
guilty or nolo contendere to a felony charge or any criminal act involving moral
turpitude; (3) Executive’s being under the influence of any drugs (other than
prescription medicine or other medically-related drugs to the extent that they
are taken in accordance with their directions) or repeatedly being under the
influence of alcohol, during the performance of his duties under this Agreement,
or, while under the influence of such drugs or alcohol, engaging in grossly
inappropriate conduct during the performance of his duties under this Agreement;
(4) Executive’s refusal to substantially perform the Executive’s duties
hereunder, except in the event that the Executive becomes Disabled or his Death
(each as defined below); (5) Executive’s willful misconduct or gross negligence
in connection with his employment; (6) Executive’s material violation of any
Company policies or procedures relating to harassment, discrimination or insider
trading; or (7) Executive’s material breach of any provision of this
Agreement.  In the case of items (4), (6) and (7) above, the Company shall
provide the Executive with written notice specifying in reasonable detail the
particulars of such Cause and the Executive shall have thirty (30) days from the
giving of such notice within which to cure, if such a cure is possible and, if
such a cure is possible and the Executive cures such Cause to the reasonable
satisfaction of the Company then Cause shall not exist with respect to such
Cause event.



 
 

--------------------------------------------------------------------------------

 

(e)           Termination by the Company Without “Cause.”  Upon ten (10) days
written notice, the Company shall have the right to terminate Executive for any
reason or no reason at all.  If the Executive’s employment is terminated by the
Company without Cause, the Executive shall receive the Severance Benefits
(subject to any limits of the Company’s applicable benefits plans and insurance
policies); provided, however, that if the Executive’s employment is terminated
by the Company without Cause during the Change of Control Period, the Executive
shall receive the Severance Benefits plus his base salary for an additional
period of twenty-four (24) months and an additional eighteen (18) months of
continued and health insurance coverage, on comparable terms as made available
to the Company’s employees at such time.   Furthermore, Executive’s interest in
any stock options or restricted stock which he was granted subject to vesting or
for which he otherwise has become eligible under the terms of the applicable
stock option or restricted stock plan or agreement or for which he was scheduled
to become eligible at any time during the then applicable Employment Period
(collectively, the “Options”) shall fully vest on the effective date of his
termination without Cause, and Executive shall be granted a 12-month period in
which to exercise all of these options (provided that such 12-month period shall
not extend beyond the option’s expiration date as provided in the applicable
award agreement, subject to the terms and conditions of the applicable stock
option plan and the discretion of the Committee.  The non-competition and
non-solicitation restrictions set forth in Section 7 herein will terminate on
the date Executive ceases to collect Severance Benefits in the case of a
termination of employment by the Company without Cause pursuant to this Section
5(e). The confidentiality and rights to inventions obligations established in
Sections 8 and 9 of this Agreement will survive the termination of this
Agreement pursuant to this Section 5(e).


Notwithstanding the foregoing, Executive shall not be entitled to any Severance
Benefits unless (i) Executive complies with all of the restrictive covenants by
which he is bound (whether pursuant to this Agreement or otherwise), including,
but not limited to, any non-competition agreement, non-solicitation agreement,
confidentiality agreement or invention assignment agreement signed by Executive,
and (ii) the Executive executes, delivers and does not revoke a general release
in form and substance acceptable to the Company no later than thirty (30) days
(or forty-five (45) days as may be required under applicable law) after the date
of termination and any revocation period with respect to such release has
expired which release will be provided to Executive within five (5) days
following Executive’s termination; further provided, however, that if the
consideration and/or revocation period straddles two taxable years, then the
Company shall accumulate any severance payments payable during the year of
termination and shall make the accumulate severance payments starting in the
second of such taxable years at the time the first scheduled payment for such
second taxable year is payable, regardless of which taxable year the executed
release is delivered.  The parties hereto acknowledge that the Severance
Benefits to be provided under this Section 5(e) is to be provided in
consideration for the above-specified release.



 
 

--------------------------------------------------------------------------------

 

(f)           Termination Due to Executive’s Disability.  In the event the
Executive’s Disability during employment with the Company, the Company may
terminate this Agreement by giving fifteen (15) days notice to the Executive of
its intent to terminate, and unless the Executive resumes performance of the
duties set forth in Section 3 within five (5) days of the date of the notice and
continues performance for the remainder of the notice period, this Agreement
shall terminate at the end of the fifteen (15) day period.  If the Executive is
terminated pursuant to this Section 5(f), he shall be entitled to receive the
Severance Benefits.  Executive shall reasonably cooperate with the Company in
securing disability coverage, retaining disability coverage, and collecting any
benefits available from its disability insurance carrier.  This salary
continuation element of the Severance Benefits shall be payable in accordance
with the Company’s normal payroll schedule, from the effective date of his
termination, as if Executive’s employment had continued during the severance
period.  “Disability” for the purposes of this Agreement means the inability,
due to physical or mental ill health, to perform the essential functions of
Executive’s job, with or without a reasonable accommodation, for one hundred
twenty (120) business days during any one employment year, irrespective of
whether such days are consecutive.  In the event of any dispute under this
Section, the Executive shall submit to a physical examination by a licensed
physician subject to the dictates or requirements of the Company’s disability
insurance carrier, the cost of which will be paid by the Company, and the
determination of such physician shall be determinative.


(g)           Termination Upon Executive’s Death.    This Agreement will
terminate immediately upon the Executive’s death.  In that event, Executive’s
estate shall receive any accrued but unpaid salary or bonuses.  In addition,
Executive’s estate shall be entitled to receive the Severance Benefits.  This
salary continuation element of the Severance Benefits shall be payable in
accordance with the Company’s normal payroll schedule, from the effective date
of his termination, as if Executive’s employment had continued during the twelve
month severance period, and Executive’s interest in any stock options or
restricted stock for which he had become eligible under the terms of the
applicable stock option or restricted stock plan or agreement or for which he
was scheduled to become eligible at any time during the then applicable
Employment Period under the terms of any such stock option or restricted stock
plan or agreement shall fully vest on the effective date of his termination
under this Section 5(g), subject to the terms and conditions of the applicable
stock option plan and the discretion of the Committee.  Executive and his estate
shall reasonably cooperate with the Company in securing and maintaining “key
man” life insurance at the Company’s cost and collecting any benefits available
from its life insurance carrier.


(h)           Section 409A.  Notwithstanding anything to the contrary in this
Agreement, if Executive is a “specified employee” as determined by the Company,
compensation payable as a result of Executive’s termination of employment that
constitutes “nonqualified deferred compensation” under Section 409A of the
Internal Revenue Code of 1986, as amended, and applicable published guidance
thereunder (“Section 409A”) will accrue during such six-month period and will
become payable in a lump sum payment on the date that is six (6) months and one
(1) day following the Executive’s termination, or if earlier, the Executive’s
death.  In addition, this Agreement will be deemed amended to the extent
necessary to avoid imposition of any additional tax or income recognition prior
to actual payment to Executive under Section 409A and the parties agree to
cooperate with each other and to take reasonably necessary steps in this
regard.  For purposes of Section 409A, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments and each payment payable under this Agreement shall be treated
as a separate and distinct payment for all purposes under Section
409A.  “Termination of employment,” or words of similar import, as used in this
Agreement means, for purposes of any payments under this Agreement that are
payments of deferred compensation subject to Section 409A, the Employee’s
“separation from service” as defined in Section 409A.



 
 

--------------------------------------------------------------------------------

 

6.           Company Property.  All correspondence, records, documents,
software, promotional materials, and other Company property, including all
copies, which come into the Executive’s possession by, through or in the course
of his employment, regardless of the source and whether created by the
Executive, are the sole and exclusive property of the Company, and immediately
upon the termination of the Executive’s employment, or any time at the Company’s
reasonable request, the Executive shall return to the Company all such property
of the Company.


7.           Non-Competition, Non-Solicitation.
 
(a)           The Executive agrees that, in consideration of his employment with
the Company pursuant to this Agreement, and other good and valuable
consideration, the receipt of which is hereby acknowledged, except as set forth
in Section 5(e), during Executive’s employment with the Company and for twelve
(12) months after termination thereof, the Executive will not either on his own
behalf or on behalf of any third party, except on behalf of the Company,
directly or indirectly (other than through his ownership of equity interest in
the Company), as an individual proprietor, principal, manager, agent,
consultant, guarantor, advisor, member, owner, participant, partner,
stockholder, officer, employee, director, joint venturer, lender, or in any
other capacity whatsoever (other than as a passive holder of not more than five
percent (5%) of the total outstanding stock of a publicly-held company):
 
 
(i)
carry on, engage in, accept employment with, or have any financial interest in
any North America-based:  (1) fractional aircraft ownership business; (2) fixed
base operations business; (3) air charter business; (4) business regulated as an
“air taxi” service under applicable Federal Aviation Administration regulations;
or (5) business based on know-how, trade secrets or technology of the kind or
type acquired, developed or being developed, produced, marketed, distributed,
planned, furnished or sold by the Company while the Executive was employed by
the Company;

 
 
(ii)
(a) recruit, offer employment to, solicit or induce, or attempt to induce, any
employee or employees of the Company or any affiliate to terminate their
employment with, or otherwise cease their relationship with, the Company or any
affiliate or (b) recruit, offer employment to or solicit any person who has been
employed by the Company or any affiliate during the 12 months preceding such
solicitation or offer of employment;


 
 

--------------------------------------------------------------------------------

 

 
 
(iii)
solicit, divert, take away, or attempt to divert or take away, the business or
patronage (with respect to products or services of the kind or type developed,
produced, marketed, furnished or sold by the Company) of any of the Company’s
clients, customers, vendors, business or strategic partners, or accounts, or
prospective clients, customers, vendors, business or strategic partners, or
accounts, or

 
 
(iv)
persuade or induce any client, customer, vendor, strategic or business partner,
or account of the Company to restrict or cease to do business with, invest in,
participate with, or otherwise work with the Company, or to reduce the amount of
business, investment, participation or work that any such client, customer,
vendor, or strategic or business partner has customarily done or actively
contemplates doing with the Company.

 
(b)           Executive and the Company agree that the foregoing provisions are
reasonable and necessary to protect the business interests of the Company under
the circumstances, and further agree that if in the opinion of any court of
competent jurisdiction such restraint is not reasonable in any respect, such
court shall have the right, power and authority to excise or modify such
provision or provisions of this covenant as to the court shall appear not
reasonable and to enforce the remainder of the covenant as so
amended.  Executive agrees that any breach of the covenants contained in this
Section 7 would irreparably injure the Company.  Accordingly, Executive agrees
that the Company may, in addition to pursuing any other remedies it may have in
law or in equity, cease making any payments or providing any benefits otherwise
required by this Agreement and obtain an injunction against Executive from any
court having jurisdiction over the matter restraining any further violation of
this Agreement by Executive.
 
(c)           For the avoidance of doubt, the provisions of Section 7 shall
survive termination of this Agreement.
 
8.           Protection of Confidential Information.
 
(a)           For purposes of this Section 8, “Confidential Information” shall
mean non-public information including but not limited to the financial data,
strategic business plans, product development (or other proprietary product
data), projects, customer lists, marketing plans, methodologies, business or
vendor relationships, relationships with strategic or business partners, its
high speed networks, or equipment, tools or other materials developed for use on
such networks, and all information and know-how (whether or not patentable,
copyrightable or otherwise able to be registered or protected under laws
governing intellectual property) owned, possessed, or used by the Company, any
affiliate or any customer, including, without limitation, any invention,
existing or future product, formula, method, manufacturing techniques and
procedures, composition, compound, project, development, plan, market research,
vendor information, supplier information, customer lists or information,
contacts at or knowledge of customers, prospective customers, business or
strategic partners of the Company, apparatus, equipment, trade secret, process,
research, reports, clinical data, financial data, technical data, test data,
know-how, computer program, software, software documentation, source code,
hardware design, technology, marketing or business plan, forecast, unpublished
financial statement, budget, license, patent applications, contracts, joint
ventures, price, cost and personnel data, any trade names, trademarks or slogans
and other non-public, proprietary and confidential information of the Company,
its affiliates or customers, that, in any case, is not otherwise available to
the public (other than by Executive’s breach of the terms hereof).  The
Executive agrees (i) that all Confidential Information, whether or not in
writing, shall be treated as being confidential and/or proprietary information
and is the exclusive property of the Company and (ii) to hold in a fiduciary
capacity for the sole benefit of the Company all Confidential Information.

 
 

--------------------------------------------------------------------------------

 

 
(b)           “Confidential Information” shall not include information that
 
 
(i)
is or becomes public knowledge through legal means without fault by the
Executive,

 
 
(ii)
is already public knowledge prior to the signing of this Agreement,

 
 
(iii)
must be disclosed pursuant to applicable law or court order.



(c)           The Executive agrees that he will not at any time, either during
his employment or thereafter, regardless of the reason for termination, disclose
to anyone any Confidential Information, or utilize such Confidential Information
for his own benefit, or for the benefit of third parties without written
approval by an officer of the Company.  Executive further agrees that all
memoranda, notes, records, data, schematics, sketches, computer programs,
prototypes, or written, photographic, magnetic or other documents or tangible
objects compiled by him or made available to him during the term of his
employment concerning the business of the Company and/or its clients, including
any copies of such materials, shall be the property of the Company and shall be
delivered to the Company on the termination of his employment, or at any other
time upon request of the Company, regardless of the reason for termination.


(d)           The Executive also agrees that any breach of the covenants
contained in this Section 8 would irreparably injure the Company.  Accordingly,
Executive agrees that the Company may, in addition to pursuing any other
remedies it may have in law or in equity, cease making any payments or providing
any benefits otherwise required by this Agreement and obtain an injunction
against Executive from any court having jurisdiction over the matter restraining
any further violation of this Agreement by Executive.  For the avoidance of
doubt, the restrictions in this Section 8 shall survive Executive’s termination
of employment, regardless of the reason for termination.


9.           Intellectual Property.  During his employment, the Executive will
disclose to the Company all ideas, concepts, inventions, product ideas, new
products, discoveries, methods, software, business plans and business
opportunities developed by him during the Employment Period, which relate
directly or indirectly to the Company’s business or the business of any of its
affiliates or their respective clients, including without limitation, any
process, product or product improvement, product ideas, new products,
discoveries, methods, software, domain names or proposed domain names, uniform
resource locators, trade names, trademarks or slogans, which may or may not be
patentable or copyrightable, registerable or otherwise protectable.  The
Executive agrees that such will be the property of the Company from the moment
of its inception (including, without limitation, all copyrightable works, which
shall be deemed “works made for hire” under the United States Copyright Act) and
that he will at the Company’s reasonable request and cost do whatever is
necessary to assign or otherwise secure for the Company the rights thereto by
patent, copyright or otherwise.  For the avoidance of doubt, the restrictions in
this Section 9 shall survive Executive’s termination of employment, regardless
of the reason for termination.



 
 

--------------------------------------------------------------------------------

 

10.           Publicity.  Neither party shall issue, without consent of the
other party, any press release or make any public announcement with respect to
this Agreement or the employment relationship between them except for necessary
public filings with the Securities and Exchange Commission and other regulatory
agencies.  Following the date of this Agreement and regardless of any dispute
that may arise in the future, the Executive and the Company jointly and mutually
agree that they will not disparage, criticize or make statements which are
negative, detrimental or injurious to the other (or, in the case of the
Executive, negative, detrimental or injurious to any officer, director,
stockholder or affiliate of the Company or its affiliates) to any individual,
company or client, including within the Company, except as may be required by
law.


11.           Binding Agreement.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto, their heirs, personal representatives,
successors and assigns.  In the event the Company is acquired, is a non
surviving party in a merger, or transfers substantially all of its assets, this
Agreement shall not be terminated and the transferee or surviving company shall
be bound by the provisions of this Agreement.  The parties understand that the
obligations of the Executive are personal and may not be assigned by him.
 
12.           Entire Agreement.  This Agreement contains the entire
understanding of the Executive and the Company with respect to employment of the
Executive and supersedes any and all prior understandings, written or
oral.  This Agreement may not be amended, waived, discharged or terminated
orally, but only by an instrument in writing, specifically identified as an
amendment to this Agreement, and signed by all parties.  By entering into this
Agreement, the Executive certifies and acknowledges that he has carefully read
all of the provisions of this Agreement and that he voluntarily and knowingly
enters into said Agreement.
 
13.           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement.  Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
14.           Governing Law and Submission to Jurisdiction.  This Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Florida, without giving effect to the principles of conflicts of
law thereof.
 
15.           Notices.  Any notice provided for in this Agreement shall be
provided in writing.  Notices shall be effective from the date of service, if
served personally on the party to whom notice is to be given, or on the second
day after mailing, if mailed by first class mail, postage prepaid.  Notices
shall be properly addressed to the parties at their respective addresses or to
such other address as either party may later specify by notice to the other.

 
 

--------------------------------------------------------------------------------

 

 
16.           ARBITRATION.  EXCEPT AS PROVIDED IN SECTIONS 7, 8, 9, AND 10 OF
THIS AGREEMENT, THE PARTIES AGREE THAT ANY CONTROVERSY, CLAIM OR DISPUTE ARISING
OUT OF OR RELATING TO THIS AGREEMENT, OR THE BREACH THEREOF OR ARISING OUT OF OR
RELATING TO THE EMPLOYMENT OF THE EXECUTIVE, OR THE TERMINATION THEREOF,
INCLUDING ANY STATUTORY OR COMMON LAW CLAIMS UNDER FEDERAL, STATE, OR LOCAL LAW,
INCLUDING ALL LAWS PROHIBITING DISCRIMINATION IN THE WORKPLACE, SHALL BE
RESOLVED BY ARBITRATION IN FLORIDA IN ACCORDANCE WITH THE EMPLOYMENT DISPUTE
RESOLUTION RULES OF JAMS/ENDISPUTE.  THE PARTIES AGREE THAT ANY AWARD RENDERED
BY THE ARBITRATOR SHALL BE FINAL AND BINDING, AND THAT JUDGMENT UPON THE AWARD
MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  THE PARTIES FURTHER
ACKNOWLEDGE AND AGREE THAT, DUE TO THE NATURE OF THE CONFIDENTIAL INFORMATION,
TRADE SECRETS, AND INTELLECTUAL PROPERTY BELONGING TO THE COMPANY TO WHICH THE
EXECUTIVE HAS OR WILL BE GIVEN ACCESS, AND THE LIKELIHOOD OF SIGNIFICANT HARM
THAT THE COMPANY WOULD SUFFER IN THE EVENT THAT SUCH INFORMATION WAS DISCLOSED
TO THIRD PARTIES, NOTHING IN THIS SECTION SHALL PRECLUDE THE COMPANY FROM GOING
TO COURT TO SEEK INJUNCTIVE RELIEF TO PREVENT EXECUTIVE FROM VIOLATING THE
OBLIGATIONS ESTABLISHED IN SECTIONS 7 THROUGH 10 OF THIS AGREEMENT.
 
17.           Indemnification.


(a)           Corporate Acts.  In his capacity as a director, manager, officer,
or employee of the Company or serving or having served any other entity as a
director, manager, officer, or executive at the Company’s request, Executive
shall be indemnified and held harmless by the Company to the fullest extent
allowed by law, the Company’s charter and by-laws, from and against any and all
losses, claims, damages, liabilities, expenses (including legal fees and
expenses), judgments, fines, settlements and other amounts arising from any and
all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, in which Executive may be involved, or
threatened to be involved, as a party or otherwise by reason of Executive’s
status, which relate to or arise out of the Company, their assets, business or
affairs, if in each of the foregoing cases, (i) Executive acted in good faith
and in a manner Executive believed to be in the best interests of the Company,
and, with respect to any criminal proceeding, had no reasonable cause to believe
Executive’s conduct was unlawful, and (ii) Executive’s conduct did not
constitute gross negligence or willful or wanton misconduct. The Company shall
advance all reasonable expenses incurred by Executive in connection with the
investigation, defense, settlement or appeal of any civil or criminal action or
proceeding referenced in this Section, including but not necessarily limited to,
reasonable fees of legal counsel, expert witnesses or other litigation-related
expenses.



 
 

--------------------------------------------------------------------------------

 

(b)           Directors & Officers Insurance.  During the Employment Period and
thereafter for six years after the Executive’s employment terminates, Executive
shall be entitled to coverage under the Company’s directors and officers
liability insurance policy and any other insurance policy providing coverage to
directors or officers of the Company, subject to the terms of such policies, in
effect at any time in the future to no lesser extent than any other officers or
directors of the Company.  Notwithstanding anything herein to the contrary, the
provisions of this Section shall survive the termination of this Agreement and
the termination of the Employment Period for any reason.


 
18.           Miscellaneous.
 
(a)           No delay or omission by either party in exercising any right under
this Agreement shall operate as a waiver of that or any other right.  A waiver
or consent given by one party on any one occasion shall be effective only in
that instance and shall not be construed as a bar or waiver of any right on any
other occasion.
 
(b)           With respect to any reimbursement of expenses of, or any provision
of in-kind benefits to, Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and (3)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.
 
(c)           The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.
 
(d)           Any rights of Executive hereunder shall be in addition to any
rights Executive may otherwise have under written benefit plans or agreements of
the Company to which he is a party or in which he is a participant, including,
but not limited to, any Company sponsored written employee benefit plans, stock
option plans, grants and agreements.
 
(e)           The Company shall be entitled to withhold from any payment any
amount of withholding required by law.
 
(f)           If any payment or benefit under this Agreement (including, without
limitation, reimbursement of COBRA premiums) is expressly prohibited by
applicable law or would result in adverse tax consequences to the Company or its
affiliates or to Executive (including, without limitation, under Section 105(h)
or Section 4980D of the Internal Revenue Code of 1986, as amended (the “Code”),
the parties hereto shall take all reasonable efforts to provide Executive an
alternative arrangement that provides Executive substantially similar economic
benefits and to the extent that the parties cannot agree to such alternative
arrangement in the event that the Company or its affiliates would be subject to
adverse tax consequences under Code Section 4980D, then the benefit attributable
to such adverse tax consequences shall be forefeited without consideration
therefor.

 
 

--------------------------------------------------------------------------------

 

 
(g)           In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement or otherwise which
constitutes a “deferral of compensation” within the meaning of Section 409A.
 
(h)           In no event will the Company or its affiliates, their executives,
equityholders, directors, officers, agents, affiliates or representatives have
any liability for this Agreement’s failure to be exempt from or comply with
Section 409A and such parties do not guarantee such compliance.  Executive shall
have no legally binding right to any distribution or payment made to Executive
in error
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered under seal, by its authorized officers or
individually, on the date first identified above.
 



 
AVANTAIR, INC.:
                   
/s/ Steven F. Santo
   
By:  Steven F. Santo
 
Title:  Chief Executive Officer
             
EXECUTIVE:
             
/s/ Stephen M. Wagman
   
Stephen M. Wagman

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A




 
Ø
Accounting, Finance, Audit, Financial Reporting and Treasury

 
Ø
Aircraft and Maintenance Operations and related operating activities

 
Ø
Flight Operations, Business Analysis, Fuel/Logistics

 
Ø
Information Technology

 
Ø
Investor Relations

 
Ø
Such other operational, accounting and finance areas of responsibility as the
CEO may determine

 
 
 

--------------------------------------------------------------------------------

 
